Exhibit 10.4

ENVIRONMENTAL POWER CORPORATION

LONG-TERM INCENTIVE PLAN

The following represents a summary of the Long-term Incentive Plan (LTIP) for
Environmental Power Corporation (“EPC” or the “Company”), which was adopted by
the Compensation Committee of EPC’s Board of Directors pursuant to its
discretionary authority under EPC’s 2005 Equity Incentive Plan and 2006 Equity
Incentive Plan to provide guidelines for annual equity awards to eligible
positions.

 

PLAN OBJECTIVES  

•     Provide a long-term incentive plan based on the financial growth of the
Company

 

•     Foster teamwork and entrepreneurial spirit among the participants tied to
the achievement of the Company’s growth and financial objectives

 

•     Provide a long-term compensation tool to motivate and reward

 

•     Acts as a retention mechanism.

PARTICIPATION  

•     LTIP participation is limited to full-time employees. • Participation is
divided into tiers by level of function.

 

•     All participants are assigned to an Award Tier as follows:

       

TIER

 

LEVEL

         A   CEO        B   Executive Management        C   CEO Designee   
TARGET AWARDS  

•     Calculated as a percentage of Base Salary earned, with Target Awards
designated by Tier:

   

TIER

 

INCENTIVE TARGET

       A   Annually Established by Board      B   30% of Base Salary      C  
Discretionary     

•     Value will be determined using Fair Market Value (FMV) at time of grant
utilizing the modified Black-Scholes methodology where appropriate.

 

•     Grant Awards will be considered annually

 

•     Vesting will be three-year vesting with 33 1/3% of each grant vesting
annually.

 

•     Awards for participants who are hired, transferred or promoted into
eligible positions are first eligible for the next plan cycle (January 1).

AWARD GRANT MIX  

•     Award grants may be a combination of different long-term vehicles
including Restricted Shares, Incentive Stock Options and Stock Appreciation
Rights (SAR’s).

 

•     Grant mix guidelines will be considered by the Board on a yearly basis.
For 2008, a grant of Stock Appreciation Rights will be considered.



--------------------------------------------------------------------------------

VESTING  

•     Rolling class year vesting; each Long-Term award has a 3 year vesting
schedule (33.3% per year), as follows:

                    

2008

 

2009

 

2010

 

2011

 

2012

 

2013

      

Grant

  33  1/3%   66  2/3%   100%            Grant   33  1/3%   66  2/3%   100%     
      Grant   33  1/3%   66  2/3%   100%   



--------------------------------------------------------------------------------

SPECIAL DISTRIBUTION  

•     Death: Immediate vesting of all units; paid within 12 months.

 

 

•     Total Disability: Immediate vesting of all units, paid within 12 months.
“Total Disability” shall be as defined in any employment agreement, Award
agreement or offer letter with a participant or, if no such agreement or letter
is in effect or no such definition is set forth therein, shall be determined in
accordance with any long-term disability insurance policy covering the
participant, or, if no such policy exists, shall mean the inability of the
participant, due to a physical or mental disability, for a period of 90 days,
whether or not consecutive, during any 360-day period to perform the services
contemplated by such participant’s position, with or without reasonable
accommodation as that term is defined under state or federal law.

 

•     Change of Control: Immediate vesting of all units, paid as soon as
practicable. A “Change-in Control” shall be as defined in any employment
agreement, Award agreement or offer letter with a participant or, if no such
agreement or letter is in effect or no such definition is set forth therein,
shall mean the sale of all or substantially all of the capital stock, assets or
business of the Company, by merger, consolidation, sale of assets or otherwise
(other than a merger or consolidation in which all or substantially all of the
individuals and entities who were beneficial owners of the outstanding voting
stock of EPC, immediately prior to such transaction beneficially own, directly
or indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).

 

•     Voluntary/involuntary terminations: All unvested units forfeited, paid as
soon as practicable.

 

•     Termination With Cause: All vested and unvested units forfeited. “Cause”
shall be as defined in any employment agreement, Award agreement or offer letter
with a participant or, if no such agreement or letter is in effect or no such
definition is set forth therein, shall mean any of the following: (i) a
participant’s material breach of any agreement between the participant and the
Company; (ii) demonstrated and material neglect of duties, or willful and
continued failure or refusal to attempt to perform the material duties of the
participant’s position, in each case, following written notice from the CEO and
a reasonable opportunity to cure of not less than twenty (20) days, or the
failure to follow a reasonable and lawful instruction of the CEO or any other
superior corporate officer following written notice from the CEO or such
corporate officer and an opportunity to cure of at least twenty (20) days (if
capable of cure); (iii) willful misconduct, violation of a material Company
policy, dishonesty, self-dealing or fraud with regard to the Company;
(iv) conviction of, or plea of guilty or nolo contendere to, any felony; or
(v) conviction of, or plea of guilty or nolo contendere to, any misdemeanor
involving moral turpitude.

     



--------------------------------------------------------------------------------

GENERAL  

•     Targets and weightings may be changed based on shift in focus or industry
standards.

 

•     Plan administered by the President/CEO or designee; provided that the
Compensation Committee will administer the plan and determine awards for the
President/CEO and other executives, and will otherwise have final approval of
all awards recommended by the President/CEO.

 

•     Plan may be modified or terminated at any time by the Company; however,
any awards earned up to the date of modification/termination will be paid based
on performance achieved to that date.

 

•     Participation is not a guarantee of employment for any specific term.

 

•     Interpretation of all matters related to this Plan, including but not
limited to eligibility, calculation, and determination of awards, as well as the
resolution of any questions relating to accounting procedures of the Plan, shall
be at the sole and final determination of the President/CEO for all
non-executive participants, and the Compensation Committee, for the
President/CEO and all executive participants.

 

•     This Plan is solely discretionary and acts strictly as a guideline and is
not binding on the Company.

         

Adopted by the Compensation Committee of

the Board of Directors of Environmental Power Corporation

March 21, 2008